LEVINE, J.,
concurring specially.
I agree with the- majority opinion in granting rehearing and affirming the trial court. I write separately to explain additional reasoning for granting rehearing.
Following the retirement of the Honorable W. Matthew Stevenson, the “luck of the draw” placed me on a three-judge panel assigned to consider the motion for rehearing. In determining the appropriate standard a successor judge is to apply when passing on a motion for rehearing, I am guided by Judge Bilbrey’s concurrence in Gretna Racing, LLC v. Department of *68Business & Professional Regulation, 178 So.3d 15 (Fla. 1st DCA 2015), review granted sub nom. Gretna Racing, LLC v. Florida Department of Business & Professional Regulation, SC15-1929, 2015 WL 8212827 (Fla.2015).
As Judge Bilbrey noted, “the judgment of a retired colleague is entitled to some deference.” Id. at 30.
While a judge should hesitate to undo his own work, and should hesitate still more to undo the work of another judge, ■ he does have, until final judgment, the power to do so and may therefore vacate or modify the Interlocutory .rulings or orders of his predecessor in the case. This ‘code’ of restraint is not based solely on the law of the case but is founded upon considerations of comity and courtesy.
Id. (quoting Tingle v. Dade Cty. Bd. of Cty. Com’rs, 245 So.2d 76, 78 (Fla.1971)). Although deference is required, “a successor judge is not required to always vote identically to the predecessor on rehearing.” Id. “After all, it is not uncommon for any judge to change his or her mind when faced with a motion for rehearing.” Id.
As to the appropriate standard a judge should apply to a motion for rehearing:
Rule 9.330(a), Florida Rules of Appellate Procedure, provides in part, “[a] motion for rehearing shall state with particularity the points of law or fact that, in the opinion of the movant, the court has overlooked or misapprehended in its decision.” Furthermore, “[a] motion for rehearing must address some error or omission in the resolution of an issue previously presented in the main argument.” Phillip [sic] J. Padovano, Florida Appellate Practice § 21:2 (2015).
Id. at 31.
In the instant case, it is clear that the original panel decision did not “overlook[ ]” any points of. law or fact. However, rehearing is also appropriate under rule 9.330(a) if the original decision “misapprehended” some point of law or fact. This provision affords “greater leeway” in granting rehearing. Gretna Racing, 178 So.3d at 31 (Bilbrey, J., concurring). It is under this provision that I agree it is appropriate to grant rehearing in this case.
An appellate court must afford substantial deference both to the legislature and the sentencing court. Solem v. Helm, 463 U.S. 277, 290, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983). The legislature has broad authority in determining the types and limits of punishments for crimes. Id. “The provision of criminal penalties and of limitations upon the application of such penalties is a matter of predominantly substantive law and, as such, is a matter properly addressed by the Legislature.” § 921.002(1), Fla. Stat. (2011).
Additionally, trial courts “in this country have long exercised discretion ... in imposing sentence within statutory limits in the individual case.” Apprendi v. New Jersey, 530 U.S. 466, 481, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) (emphasis omitted). Within the criminal penalties set forth by the legislature, “[t]he trial court judge may impose a sentence up to and including the statutory maximum for any offense.” § 921.002(l)(g), Fla. Stat. Because of a trial court’s “considerable discretion in sentencing within the minimum and maximum allowed by law,” see German v. State, 27 So.3d 130, 132 (Fla. 4th DCA 2010), a sentence within the statutory limits is not subject to review by an appellate court, Evans v. State, 816 So.2d 742, 743-44 (Fla. 4th DCA 2002). See also Solem, 463 U.S. at 290 n. 16, 103 S.Ct. 3001 (“[I]t is not the role of an appellate court to substitute its judgment for that of the sentencing court as to the appropriateness of a particular sentence.”); Banks v. State, *69342 So.2d 469; 470 (Fla.1976) (stating that an appellate court lacks jurisdiction to interfere if a sentence is within the limits prescribed by the legislature). An exception to this rule exists only where the imposition of sentence violates a defendant’s constitutional rights. German, 27 So.3d at 132; Evans, 816 So.2d at 744.
■Examples of such violations are: (1) when a sentencing court relies upon conduct for which a -defendant has been acquitted, (2) where a judgé imposes a sentence based on the race, religion, political affiliation, or national origin of the defendant, (3) where a judge takes his ■ own religious beliefs into account in sentencing, (4) .where a judge‘improperly considers a defendant’s lack of remorse or failure to accept responsibility,' or (5) where a sentence is the product of judicial vindictiveness. ■
Alfonso-Roche v. State, 199 So.3d 941 (Fla. 4th DCA 2016) (Gross, J., concurring) (citations omitted).
It is clear that the sentence imposed in this case was legal as it fell within the statutory limits under the Criminal Punishment Code. Indeed, the dissent does not point to any provisions of the sentencing statute enacted by the legislature that the trial court violated. Additionally, appellant’s constitutional rights were not violated in imposing the sentence.
Notably, the trial court did not make any statements indicating that its sentence was motivated by deterrence. The dissent does not point to any words spoken by the trial court evidencing an improper or unconstitutional-sentence, merely the silence of the trial court.- Although articulating reasons for sentencing should be the preferred method, there is no legislative requirement that á trial court state reasons for giving a lawful sentence within the Criminal Punishment- Code. Further, the dissent can only speculate that -the trial court must have sentenced appellant based on the state’s argument of deterrence since the state argued it, and once again, the trial court was silent as to reasons at the time of sentencing. Ultimately, the dissent wants this court to reverse the sentencing based entirely on the conjecture that the trial court must have based its sentencing on the state’s argument.
The dissent wants us to accept that deterrence should become disallowed and be “merely another in this line of sentencing factors waiting for elimination.” The dissent wants us to select the preferred “sentencing policy” and’ embrace the “sea change” that sentencing law has recently “undergone.” This type of “sea change” should come from the people, through their elected representatives. In the absence of any violation of law or of the Constitution, it is not our role to further the “elimination” of deterrence that the dissent is so eager to expedite, no matter how well intentioned the change sought may be.
The judicial power conferred upon courts is the power “ ‘to say what the law is,’ not the power to change it.” James B. Beam Distilling Co. v. Georgia, 501 U.S. 529, 549, 111 S.Ct. 2439, 115 L.Ed.2d 481 (1991) (Scalia, J., concurring) (quoting Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803)). Judges “find[ ]” the law by “discerning what the law is, rather than decreeing what it is today changed to, or what it will tomorrow be.” Id. (emphasis omitted). Change should “c[o]me not by court decree, but because the people, through their elected representatives, decree[ ] a change.” United States v. Virginia, 518 U.S. 515, 569, 116 S.Ct. 2264, 135 L.Ed.2d 735 (1996) (Scalia, J„ dissenting).
Even if the record showed deterrence were a motivating factor, which it-does not, I agree with the majority opinion that *70deterrence is an appropriate factor to consider in sentencing. The Criminal Punishment Code specifically provides that the “primary purpose” of sentencing is “to punish the offender.” § 921.002(l)(b), Fla. Stat. “Deterrence ... has traditionally been viewed as a goal of punishment.” United States v. Bajakajian, 524 U.S. 321, 329, 118 S.Ct. 2028, 141 L.Ed.2d 314 (1998). See also Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168, 83 S.Ct. 554, 9 L.Ed.2d 644 (1963); Goad v. Fla, Dep’t of Corr., 845 So.2d 880, 884 (Fla.2003); Pell v. Procunier, 417 U.S. 817, 822, 94 S.Ct. 2800, 41 L.Ed.2d 495 (1974). Thus, contrary to the dissent’s allegation, the majority has not “added words to statutes that were not placed there by the Legislature,”
Although the dissent states that general deterrence is not a proper sentencing factor, this is in tension with the dissent’s concurring opinion in Alfonso-Roche, which quoted Judge Posner for the proposition that a
judge’s primary focus should be on the traditional triad of sentencing considerations: incapacitation, which prevents the defendant from committing crimes (at least crimes against persons other than prison personnel and other prisoners) until he is released, general deterrence (the effect of the sentence in deterring other persons from committing crimes), and specific deterrence (its effect in deterring the defendant from committing crimes after he’s released).
199 So.3d at- 953 (Gross, J., concurring) (emphasis added). Therefore, because deterrence is an appropriate sentencing consideration, appellant’s constitutional rights were not violated in imposing the sentence. Accordingly, this court lacks authority to review appellant’s sentence.
The separation of powers doctrine, which prohibits any branch of government from encroaching upon the powers of another, also dictates this result. See Art. II, § 3, Fla. Const.; Sharrard v. State, 998 So.2d 1188, 1191 (Fla. 4th DCA 2009). “[T]he power to declare what punishment may be assessed against those convicted of crime is not a judicial power, but a legislative power, controlled only by the provisions of the Constitution.” Alfonso-Roche, 199 So.3d at 958 (Conner, J., concurring) (quoting Brown v. State, 152 Fla. 853, 13 So.2d 458, 461 (1943)). Indeed, the legislature has stated that a defendant may appeal from an illegal sentence or a sentence which exceeds the statutory maximum penalty. § 924.06(l)(d), (e), Fla. Stat. (2015). The legislature has not authorized appeals from a sentence simply because it is perceived as lengthy or unduly harsh. Alfonso-Roche, 199 So.3d at 958 (Conner, J., concurring). As Judge Conner aptly noted in his concurrence in Alfonso-Roche, review of a sentence on such grounds would violate the separation of powers doctrine. Id. To the extent any perceived harshness in the sentence exists, it “is best explored, debated, and resolved by the legislature, not the judiciary.” Id.
I, and many others, share the dissent’s concern about fidelity to what the dissent referred to as principles of interpretation championed by Justice Antonin Scalia. The hallmarks of “Scalian” interpretation include adherence to separation of powers, deference to the legislature, as well as the centuries-old understanding that deterrence has been, in part, a legitimate goal of punishment. In the absence of a legislative mandate disallowing deterrence, this remains one of the proper roles of sentencing. As Justice Scalia has recognized, the objective of criminal punishment includes deterrence, rehabilitation, and retribution. Harmelin v. Michigan, 501 U.S. 957, 989, 111 S.Ct. 2680,115 L.Ed.2d 836 (1991); see also Ewing v. California, 538 U.S. 11, 31, 123 S.Ct. 1179, 155 L.Ed.2d 108 (2003) *71(quoting the plurality for the proposition that a “sentence can have a variety of justifications, such as incapacitation, deterrence, retribution, or rehabilitation”) (Sca-lia, J., concurring); Glossip v. Gross, — U.S. —,—, 135 S.Ct. 2726, 2748, 192 L.Ed.2d 761 (2015) (stating that “egregiousness of the crime is only one of several factors that render a punishment condign-culpability, rehabilitative potential, and the need for deterrence also are relevant”); Atkins v. Virginia, 536 U.S. 304, 351, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002) (recognizing the deterrent effect of a penalty) (Scalia, J., dissenting).
In sum, I agree with the majority opinion to affirm the trial court’s original sentence. The legislature has made clear that the trial court has the right to sentence within the Criminal Punishment Code to the statutory maximum so long as imposition of the sentence does not violate the defendant’s constitutional rights. In this case, the sentence imposed was within the statutory guidelines and did not violate appellant’s constitutional rights.. Whether we agree or disagree with the sentence imposed is irrelevant. To hold otherwise would be to rewrite the Criminal Punishment Code—which would clearly be a violation of the separation of powers doctrine—and impermissibly inject our own preferences into sentencing.